Title: To James Madison from Samuel Vaughan, Jr., 14 February 1794
From: Vaughan, Samuel, Jr.
To: Madison, James


Dear sir
London 14 Feby. 1794
I beg leave to introduce to Your acquaintance Monsieur Beaumé lately a Member of the Constituent Assembly, & who is driven by the Dangers of the present Time to the Universal Assylum of the Oppressed & Unsuccessful Advocates in the cause of Liberty—America. The Nature of his Situation & his Merit will both interest You in his favor & ensure those civilities towards him which I am solicitous to procure him. With the greatest respect & Attention I am Dear Sir Your faithful hble Servt.
saml Vaughan Junr.
